Gray, C. J.
The owners of the land, though named in the petition, as required by the Gen. Sts. c. 150, §§ 5,11, yet not having been served with notice thereof before it was entered, the court was authorized by § 16 to order further notice to them at any time while the suit was pending. It was within the discretion of the court, upon motion of the petitioner, to order the judgment, minuted by the clerk on the docket, to be stricken off, as having been entered by mistake, and the case to be brought forward, to be dealt with as if no judgment had been entered. Stickney v. Davis, 17 Pick. 169. Capen v. Stoughton, 16 Gray, 364. *94The questions of mistake and laches, and all other facts involved in that motion, were within the exclusive determination of the Superior Court, and are not, and cannot be, brought before us by exceptions. Whitney v. Thayer, 5 Pick. 528.

Exceptions overruled.